Case l:03-¢d-0d970-GBD-SN Deaument £283 Filed OS68/20 Pagel ata

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK ~

In re Terrorist Attacks on September 11, 2001 | 03 MDL 1570 (GBD) (SN
ECF Case Oc)! S,
£7
> Py.
Va
This document relates to: O4,~ m

Ashton, et al. v. al Qaeda Islamic Army, et al., 02-CV-6977 (GBD)(SN)

 

 

 

 

 

 

    
   
  

PeRSesep FINAL JUDGMENT ON BEHALF OF
ASHTON PLAINTIFF IDENTIFIED AT EXHIBIT A

Upon consideration of the Ashton Plaintiffs’ motion to vacate and grant a corrected final
judgment for compensatory and punitive damages for conscience pain and suffering as to
Thomas Hughes Only, it is hereby;

ORDERED that the March 8, 2016 Amended Order of Judgment for compensatory and
punitive damages for conscience pain and suffering as to decedent Thomas Hughes (MDL ECF
No. 3226, filed March 8, 2016 at p. 5 line 307) is VACATED and that the March 8, 2016
Amended Order of Judgment (MDL ECF No. 3226) is otherwise undisturbed; and it is further

ORDERED that based on the reasons stated in the May 18, 2020 Declaration of James P.
Kreindler, Esq., the Ashton Plaintiffs’ original complaint and prior motions for damages, together
with the entire record in this case, 9/11 decedent Timothy Hughes will replace decedent Thomas

Hughes, as set forth in Exhibit A.

Dated: Newt y yo mn ork

0 2020 SO-QRDERED: _
LG OC. & Danwh

ORGH! B. DANIELS
ITE STATES DISTRICT JUDGE

 

 

 
Casest OS MdOISTN7GBEDIN Docementi6233e1 HitecbeieB720 Paaggebpb2

EXHIBIT A

 
Case 1:02-cv-06977-GBD-SN Document 1309 Filed 06/08/20 Page 3 of 3

 

 

| soysny AYyJOUN] JO esq

‘NO.LHSV NI LNAGHOdd- V LIGIHXd
Z 40 2 abed TY eet ein T-€EZ9 JUBWNSOG NS-ddE5-O0LSTO-PW-€0-T aseD

LOE
